Exhibit 10.18

TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of October 22,
2015, is made by Ameridrives International, LLC, Boston Gear LLC, Inertia
Dynamics, LLC and TB Wood’s Incorporated (each a “Grantor” and, collectively,
the “Grantors”), in favor of JPMorgan Chase Bank, N.A., as administrative agent
for the Secured Parties defined in the Credit Agreement referred to below (in
such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of October 22, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Altra
Industrial Motion Corp. (f/k/a Altra Holdings, Inc., a Delaware corporation) and
certain of its subsidiaries party thereto (collectively, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent, the Lenders have agreed to extend credit and make certain financial
accommodations to the Borrowers;
WHEREAS, the Lenders are willing to extend credit and make such financial
accommodations under the Credit Agreement, but only upon the condition, among
others, that the Borrowers, the Grantors and certain other subsidiaries of the
Borrowers shall have executed and delivered to the Administrative Agent for the
benefit of the Secured Parties, that certain Pledge and Security Agreement dated
as of November 20, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”); and
WHEREAS, pursuant to the Credit Agreement and the Security Agreement, each
Grantor is required to execute and deliver to the Administrative Agent this
Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement.
2.    GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to the Administrative Agent a continuing first priority security interest
in all of such Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Trademark Collateral”):
2.1.    all of its Trademarks, including those referred to on Schedule 1 hereto;
2.2.    all renewals of the foregoing;
2.3.    all goodwill of the business connected with the use of, and symbolized
by, each such Trademark; and
2.4.    all Proceeds of the foregoing, including, without limitation, any claim
by such Grantor against third parties for past, present or future (i)
infringement or dilution of any such Trademark or (ii) injury to the goodwill
associated with any such Trademark; provided that no security interest shall be
granted in any United States “intent to use” trademark applications to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such



-1-

--------------------------------------------------------------------------------



“intent to use” trademark applications under applicable federal law; provided
further that “Trademark Collateral” shall include any Proceeds of any such
“intent to use” trademark applications.
3.    SECURITY AGREEMENT. The security interests granted pursuant to this
Agreement are granted in conjunction with the security interests granted to the
Administrative Agent pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of the Administrative
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of a conflict between the provisions of this Agreement and
the Security Agreement, the Security Agreement shall control.
4.    AMENDMENTS IN WRITING. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by an
instrument in writing signed by the Administrative Agent and the Grantors.
5.    GOVERNING LAW. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed in accordance with, the laws
of the State of New York.
6.    COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by telecopy or other
electronic transmission (including “PDF”) of any executed signature page to this
Agreement shall constitute effective delivery of such signature page.
[Remainder of this page intentionally left blank]





-2-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
GRANTORS: 

AMERIDRIVES INTERNATIONAL, LLC
BOSTON GEAR LLC
INERTIA DYNAMICS, LLC
TB WOOD’S INCORPORATED
 

By:  /s/ Todd Patriacca   
Name: Todd Patriacca  
Title: Treasurer


 






[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT: 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent 


By:   /s/ Peter M. Killea  
Name: Peter M. Killea 
Title: Senior Vice President






[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

--------------------------------------------------------------------------------



SCHEDULE 1
to
TRADEMARK SECURITY AGREEMENT


TRADEMARK REGISTRATIONS


None.




TRADEMARK APPLICATIONS




Grantor
Mark
Application No.
Date
Ameridrives International LLC
AMERIDISC
86/714,069
8/4/2015
Boston Gear LLC
DOMED CROWN
86/706,894
7/28/2015
Inertia Dynamics LLC
DYNACORP
86/649,763
6/3/2015
TB Wood's, Inc.
SURE-FLEX PLUS
86/622,002
5/7/2015

    






